In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-20-00146-CR
     ___________________________

WALLACE WAYNE BOWMAN JR., Appellant

                    V.

         THE STATE OF TEXAS


   On Appeal from the 97th District Court
          Montague County, Texas
    Trial Court No. 2008-0000143M-CR


  Before Birdwell, Bassel, and Womack, JJ.
  Memorandum Opinion by Justice Birdwell
                           MEMORANDUM OPINION

      Appellant Wallace Wayne Bowman Jr.’s appeal may be construed as either a

collateral attack on his conviction or as an appeal of an unappealable order. In either

event, we lack jurisdiction, and we therefore dismiss the appeal.

      In 2010, Bowman pleaded guilty to capital murder and was sentenced to life

imprisonment.     When he attempted to appeal in 2013, we held that we lacked

jurisdiction because his appeal came three years too late. Bowman v. State, Nos. 02-13-

00374-CR, 02-13-00375-CR, 2013 WL 4679986, at *1 (Tex. App.—Fort Worth Aug.

29, 2013, no pet.) (per curiam) (mem. op., not designated for publication).

      In June 2020, Bowman filed in the trial court a pro se “Motion to Call into

Question Trial Court’s Jurisdiction with Incorporated Memorandum.”                Therein,

Bowman asserted that some sort of fraud had been perpetrated against the court ten

years prior and that, therefore, the trial court lacked jurisdiction to convict him.

Bowman did not say exactly what that fraud might have been, but he quoted Fifth

Circuit caselaw explaining that fraud against the court is typified by “the most egregious

misconduct, such as bribery of a judge or members of a jury.” First Nat’l Bank of

Louisville v. Lustig, 96 F.3d 1554, 1573 (5th Cir. 1996) (quoting Rozier v. Ford Motor Co.,

573 F.2d 1332, 1338 (5th Cir. 1978)).

       On August 25, 2020, the trial court denied the motion in an order explaining that

its plenary power had long since expired.



                                            2
       On September 9, 2020, Bowman appealed. In his notice of appeal, Bowman

disclaimed any intent to appeal his conviction or the validity of his plea bargain. Instead,

he maintained that he was solely appealing the trial court’s recent denial of his motion

contesting jurisdiction.

       On October 19, 2020, we notified Bowman of our concern that we lacked

jurisdiction. We explained that unless he or any other party filed a response showing

grounds for continuing the appeal, it may be dismissed for want of jurisdiction. See

Tex. R. App. P. 44.3.

       In his response, Bowman argued that his appeal was viable because his motion

had challenged jurisdiction, which may be raised at any time. As Bowman observes,

Marin v. State recognized that jurisdictional requirements are absolute and nonwaivable,

851 S.W.2d 275, 279 (Tex. Crim. App. 1993), and that any violation of such a

requirement may “be raised for the first time on appeal.” Id. at 280. According to

Bowman, Marin allows a defendant to appeal the trial court’s jurisdiction at any time.

       Not so. Marin held that a complaint concerning lack of jurisdiction is excused

from error preservation. It did not exempt such a complaint from the requisites of

appellate jurisdiction: “any party entitled to appeal is authorized to complain that an

absolute requirement or prohibition was violated, and the merits of his complaint on

appeal are not affected by the existence of a waiver or a forfeiture at trial.” Id. (emphasis

added).



                                             3
       Thus, while it is said that “a challenge to a court’s jurisdiction may be raised at

any time,” such a challenge must still “be brought to a court through an appropriate

vehicle.” In re V.T., 479 S.W.3d 517, 518–19 (Tex. App.—Amarillo 2015, no pet.).

“Even a challenge to the authority of a trial court that may be raised at any time must

be made to a court with jurisdiction to hear the complaint.” Currie v. State, No. 09-06-

225-CR, 2006 WL 2506419, at *1 (Tex. App.—Beaumont Aug. 30, 2006, no pet.) (mem.

op., not designated for publication). For instance, in Carter v. State, the defendant was

convicted in 1990, and in 2004, he attempted to challenge the trial court’s jurisdiction

to convict him years before. No. 07-04-0076-CR, 2004 WL 1064167, at *1 (Tex.

App.—Amarillo May 12, 2004, pet. ref’d) (mem. op., not designated for publication).

The court held that because the appeal was untimely, it lacked jurisdiction to address

the merits and could take no action other than to dismiss the appeal. See id. (citing Slaton

v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam), and Olivo v. State, 918
S.W.2d 519, 523–25 (Tex. Crim. App. 1996)).

       We reach a similar conclusion here. Bowman has disavowed any intent to appeal

his 2010 conviction,1 but nonetheless, the substance of his argument is that his



       1
        Nor could he appeal his conviction at this juncture, ten years after the notice of
appeal was due, see Tex. R. App. P. 26.2(a), and after we affirmed that judgment in a
prior appeal, for “only one appeal can be made from a verdict and judgment of
conviction in any case.” Hines v. State, 70 S.W. 955, 957 (Tex. Crim. App. 1902);
Arabzadegan v. State, No. 03-19-00728-CR, 2020 WL 370880, at *1 (Tex. App.—Austin
Jan. 23, 2020, pet. ref’d) (mem. op., not designated for publication).


                                             4
conviction is void for want of jurisdiction. To the extent that Bowman’s appeal is a

challenge to the validity of the final judgment, it is a collateral attack, and this court

generally lacks jurisdiction over collateral attacks on final felony convictions. Darby v.

State, No. 02-19-00409-CR, 2020 WL 241969, at *1 (Tex. App.—Fort Worth Jan. 16,

2020, no pet.) (per curiam) (mem. op., not designated for publication); see Ater v. Eighth

Ct. of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding). In Decker

v. State, for example, the defendant attempted in 2019 to challenge his 1994 conviction,

arguing that the conviction was void for an alleged judicial fraud, much like Bowman

argues here. No. 02-20-00088-CR, 2020 WL 4248680, at *1 (Tex. App.—Fort Worth

July 23, 2020, pet. filed) (per curiam) (mem. op., not designated for publication). We

held that Decker’s appeal was an attempt to collaterally attack the 1994 conviction and

that we therefore lacked jurisdiction. Id. Thus, insofar as Bowman’s appeal is a

collateral attack, this court lacks jurisdiction to consider it.

       But even assuming that Bowman had adhered to his disclaimer of intent to

challenge his 2010 conviction, this court would still lack jurisdiction. To the extent that

Bowman’s appeal may be construed as an attempt to appeal the outcome of a motion

unrelated to his 2010 conviction, he has attempted to appeal an unappealable order. Cf.

Wright v. State, 969 S.W.2d 588, 589–90 (Tex. App.—Dallas 1998, no pet.) (cataloging


       Rather than prosecuting a successive, untimely appeal, Bowman would have to
raise any jurisdictional errors by way of habeas corpus. See McCain v. State, 67 S.W.3d
204, 207 (Tex. Crim. App. 2002) (explaining that jurisdictional errors may be raised by
writ of habeas corpus).

                                              5
appealable orders). We do not have jurisdiction to review a trial court’s orders unless

that jurisdiction has been expressly granted by law. Ragston v. State, 424 S.W.3d 49, 52

(Tex. Crim. App. 2014). The order from which Bowman attempts to appeal is not a

final judgment of conviction, nor is it a nonfinal order that has been made appealable

to this court. See Carter, 2004 WL 1064167, at *1. Thus, insofar as Bowman’s appeal is

not a collateral attack, this court lacks jurisdiction regardless.

       Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P.

43.2(f).

                                                          /s/ Wade Birdwell

                                                          Wade Birdwell
                                                          Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 17, 2020




                                              6